Citation Nr: 9923682	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial disability evaluation, in 
excess of 10 percent, for service connection for residuals of 
left thigh injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in pertinent 
part, denied service connection for residuals of left thigh 
injury.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal.

In August 1997, the RO issued a rating decision, which found 
the May 1995 rating decision to be clearly and unmistakably 
erroneous.  It also granted service connection for residuals 
of left thigh injury, and assigned thereto an initial 
disability evaluation of 10 percent, effective January 1994.  
Thereafter, the appellant noted his continuing disagreement 
with the RO's assigned initial disability rating.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of left thigh 
injury are currently manifested by: two small well-healed 
small scars, located less than 1/4 inch apart, with no 
adherence to the underlying structure, no ulceration, no 
significant depression, no inflammation, edema, or keloid 
function, and slight tenderness to deep palpation; a normal 
gait; well preserved motor status coordination and 
equilibrium; 5/5 motor strength; and no functional 
limitations.  X-ray examination of the left femur revealed no 
evidence of trauma.



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the veteran's service-connected residuals of left 
thigh injury have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Codes 7804-
05 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as evaluation of the veteran's service-
connected residuals of crush injury to the left thigh, rather 
than a disagreement with the original rating award.  However, 
the RO's July 1998 SOC provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation in this matter.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the RO's assignment of an initial 
disability evaluation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  A review of the veteran's report 
of separation revealed that he served on active duty in the 
United States Army from September 1966 to September 1969.  
The report of the veteran's enlistment examination, performed 
in August 1966, noted essentially normal findings throughout.  
A June 1968 treatment report, noted the veteran incurred a 
"crush injury" to his left quadriceps and hamstring.  The 
report noted that the nerves and arterial supply of the left 
leg appeared intact.  X-ray examination of the left hip and 
knee were negative for fracture.  The veteran was noted the 
be ambulatory with crutches and was placed on profile for 10 
days.  A follow-up treatment report, dated July 1968, noted 
the veteran's complaints of continuing left leg pain.  
Physical examination of the left leg revealed motor function 
within normal limits.  The report also noted that the 
veteran's profile was extended for two weeks.  In August 
1969, the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's lower 
extremities were normal.  

In January 1995, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking service 
connection for residuals of a left thigh injury.  On his 
application form, the veteran indicated that he had not 
sought post service medical treatment for this condition.

In April 1995, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's history of an inservice injury to the left thigh.  
The report also noted the veteran's complaints of residual 
pain upon prolonged use of his left leg.  Physical 
examination revealed that the veteran's gait was normal.  The 
report also stated, in part:

There was no effusion in the knee joints.  
In the midthigh area on the left side 
there was a hypopigmented area with a 
slight depression at the center of 2.5 x 
2.5 cm secondary to the injury he had in 
1968 or 1969.  Palpation did not trigger 
any tenderness.  The motor status 
coordination and equilibrium were well 
preserved.  The strength was 5/5 in the 
upper and lower extremities.

X-ray examination of the left femur revealed no evidence of 
trauma.  The examination report concluded with a diagnosis of 
status post injury to left thigh.

In December 1997, a VA examination for scars was conducted.  
The report of this examination noted the veteran's complaints 
of soreness in the left leg.  Physical examination revealed 
two scars on the upper thigh, both oval, 7/8 inch by 3/4 inch 
and 9/16 inch by 1/4 inch, respectively.  No adherence, 
inflammation, edema, keloid formation or ulcerations were 
noted.  The report noted that there was approximately 1/16 or 
less depression at the scar sites.  The report also stated 
that no limitation of function was found.  Photographs of the 
veteran's left thigh were included with the examination.  A 
diagnosis of status post crush injury, left thigh, with small 
residuals scars was noted.  

III.  Analysis

The appellant contends, in essence, that his service-
connected residuals of left thigh injury are more severely 
disabling than currently evaluated and, therefore, warrants 
the assignment of a higher rating.  In support of his claim, 
the veteran argues that this condition causes pain, weakness, 
and a reduced range of motion in his left leg.

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Schedule), the RO ascertained the severity of the 
veteran's service-connected residuals of a left thigh injury 
to warrant a 10 percent initial disability evaluation 
pursuant to Diagnostic Code 7804.  

Pursuant to Diagnostic Code 7804, a 10 percent rating is 
warranted for scars that are tender and painful on objective 
demonstration.  A higher disability rating is not warranted 
under this code section.  Diagnostic Code 7805 permits scars 
to be rated on limitation of function of part affected.  See 
38 C.F.R. Part 4, Diagnostic Code 7805 (1998). 
After a thorough review of the evidence of record, the Board 
concludes that an increased initial disability rating in 
excess of 10 percent is not warranted for the veteran's 
service-connected residuals of a left thigh injury.  The 
report of the veteran's December 1997 VA examination for 
scars noted that he had two small well-healed scars, 
separated by less than a 1/4 inch, on the his left upper 
thigh, and which were slightly tender on deep palpation.  The 
report also noted, however, that there was no adherence to 
the underlying structure, no ulceration, no significant 
depression, no inflammation, edema, or keloid function.  
Furthermore, the report indicated that the veteran's scars 
produced no function limitations.  The report of the 
veteran's VA general physical examination, performed in 
November 1995, noted that he walked with a normal gait.  It 
also noted that his motor status and equilibrium were well 
preserved and that motor strength in the left lower extremity 
was 5/5.  X-ray examination of the left femur revealed no 
evidence of trauma.

Under these circumstances, the Board can find no basis for an 
increased initial disability evaluation in excess of 10 
percent for the veteran's service-connected residuals of a 
left thigh injury.  Although the veteran reports pain and 
soreness in his left lower extremity, the objective 
manifestations of this condition fail to warrant a higher 
rating.  In this regard, the Board notes that the veteran has 
never sought any medical treatment for this condition.

The Board has considered the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R. § 4.40 (1998).  The report of the veteran's VA general 
physical examination, performed in November 1995, noted that 
the veteran had a normal gait and that his motor status 
coordination and equilibrium were well preserved.  The report 
also noted that motor strength in the veteran's lower left 
extremity was 5/5.  The report of his VA examination for 
scars, performed in December 1997, noted that he had no 
functional limitations

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation for 
the veteran's service-connected residuals of injury to the 
left thigh has not been shown.


ORDER

An initial disability evaluation in excess of 10 percent for 
service-connected residuals of left thigh injury is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

